In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00192-CR
                                __________________

                  TAYLOR KYLE SHACKELFORD, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

 __________________________________________________________________

                 On Appeal from the 356th District Court
                        Hardin County, Texas
                        Trial Cause No. 25412
 __________________________________________________________________

                           MEMORANDUM OPINION

      Taylor Kyle Shackelford appeals his conviction for aggravated assault against a

public servant with a deadly weapon. We affirm.

      In 2019, Shackelford was charged by indictment with aggravated assault against

a public servant with a deadly weapon for striking a sheriff’s deputy in the face with

an arrow by use of a crossbow, a first-degree felony. See Tex. Penal Code Ann.

§ 22.02(b)(2). Shackelford pleaded “not guilty” to the aggravated assault and “untrue”

to an enhancement for a previous felony conviction for deadly conduct. After a trial, a

                                          1
jury found Shackelford guilty as charged, found the prior felony enhancement true, and

assessed punishment at sixty years’ imprisonment. Shackelford appealed.

       On appeal, the court-appointed attorney for Shackelford filed a brief wherein the

attorney stated that he has reviewed the record and, based on his professional evaluation

of the record and applicable law, there are no arguable grounds for reversal. See Anders

v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Shackelford to file a pro se brief, and we

received no response from Shackelford.

       We have independently reviewed the entire appellate record, and we agree with

Shackelford’s counsel that no arguable issues support an appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief Shackelford’s appeal. Cf.

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the judgment

of the trial court.1

       AFFIRMED.
                                                     _________________________
                                                         LEANNE JOHNSON
                                                               Justice

Submitted on March 23, 2022
Opinion Delivered April 6, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.


       1
         Shackelford may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          2